ADVISORY ACTION
Applicant’s arguments filed January 26, 2022 have been fully considered but have not been found to be persuasive. 
1.	Applicant argues, on page 2 of the remarks dated January 26, 2022, that page 15, lines 26 – 31 of the instant specification disclose the thickness of the claimed bulk layer, and that a thickness of 42% is disclosed.
However, there is no complete disclosure of the making of a single, specific film having the claimed elastic modulus. Undue experimentation would therefore be needed  to determine  exact thicknesses of the bulk layer,  and the other layers, in micrometers, and an exact order of layers, that would provide the claimed elastic modulus in a film.
Applicant also argues, on page 3, that page 2, lines 12 – 22 of the specification defines the phrase ‘soft product.’ 
However, as stated in the previous Action, it is not clear that pizza, for example, can be formed into ‘any shape.’ The definition in page 2, lines 12 – 22 is therefore less broad in scope than the claimed invention.
Applicant also argues, on page 4, that no soft product is disclosed by Fanfani, and that sliced meat is not disclosed.
However, the previous Action states only that, because packaging of fresh meat is disclosed, it would have been obvious for one of ordinary skill in the art to provide for packaging of meat that is sliced, as claimed, or alternatively that is not sliced.
Applicant also argues, on page 4, that it is stated in the previous Action that the elastic modulus of the film disclosed by Fanfani is within the claimed range because of the structural 
However, because the total difference in thickness is 1 micron, Fanfani is sufficiently similar to Example 1. It is also noted that the previous Action states that it would alternatively have been obvious for one of ordinary skill in the art to provide for a film having the claimed modulus.
Applicant also argues, on page 5, that prior to the claimed invention, one of ordinary skill in the art would have been dissuaded from known VSP films for packaging soft products to avoid deformation of the packaged product.
However, no evidence has been provided that one of ordinary skill in the art would have been dissuaded from known VSP films for packaging soft products to avoid deformation. 
Applicant also argues, on page 7, that Fanfani is clearly directed to hard products, with rigid, irregular or sharp surfaces, as disclosed in paragraphs 0009, 0014 and 0015.
However, the paragraphs do not state that Fanfani is limited to hard products. Furthermore, the statement in paragraph 0009 that vacuum skin packaging of food products with sharp or irregular surfaces is ‘particularly demanding’ indicates that vacuum skin packages of food products that are soft have also been  made by Fanfani and that it is therefore known to Fanfani that  vacuum skin packaging of products that are soft is less demanding.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782